COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS



  MICHAEL DEWAYNE SMITH,                          §             No. 08-22-00008-CR

                 Appellant,                       §               Appeal from the

  v.                                              §              12th District Court

  THE STATE OF TEXAS,                             §           of Walker County, Texas

                 Appellee.                        §                 (TC# 29452)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 20TH DAY OF JULY, 2022.



                                             GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.